PER CURIAM.
Plaintiff has obtained a judgment against defendant for $500 and costs, in a quantum meruit to recover for professional services. These consisted in three consultations relative to a mortgage upon defendant’s property and some examination of authorities upon the same subject, occupying in all about seven hours of plaintiff’s time. He advised a line of defense in a threatened foreclosure suit which has been adopted by defendant’s present attorney, but the result of which is still uncertain. Alsp he offered to appear in the suit on behalf of defendant, and to defend up to trial, for a retainer of $500. He offered, further, to try the case for $500, if unsuccessful, or a larger amount, if successful.
Taking these amounts as plaintiff’s own measure of the value of his services, those which he actually rendered must have been worth considerably less than the amount for which he has obtained judgment. His conduct of the case up to trial, including examination of public records, defendant’s papers, preparation of answer, and possible *57motions and other matters, would have occupied much more than seven hours of his time, and so would the trial, including examination of witnesses and the preparation of a trial brief. Both the trial and conduct of the suit up to trial would have required ability arid learning equal to that which he displayed in consultation. Taking all the facts of this particular case into consideration, plaintiff is entitled to not more than one-half the amount, which he has received.
Judgment modified, by reducing the same to the sum of $250 and costs in the court below, and, as modified, affirmed, with costs to the appellant.